tcmemo_2008_251 united_states tax_court leslie b bennett petitioner v commissioner of internal revenue respondent docket no 22699-05l filed date dean a hrbacek for petitioner susan greene and marilyn ames for respondent memorandum opinion holmes judge leslie bennett offered the commissioner nearly dollar_figure to settle her tax debt of more than dollar_figure the commissioner admits that bennett’s offer is more than ten times what the commissioner himself calculated to be the amount she could reasonably pay but the commissioner nevertheless refused her offer because he wanted to place part of her debt in currently not collectible status--letting him try to collect more were her finances to improve the question is whether his refusal to accept bennett’s offer is an abuse_of_discretion background bennett failed to file her tax returns from through she also failed to pay over the taxes for four quarters between and that had been withheld from employees of a company she helped run in the commissioner began an audit and asked bennett to file the missing tax returns she did-- filing the missing returns in several batches she also filed her return months after it was due the return showed that she owed nearly dollar_figure but she failed to include any payment with the return the commissioner subsequently sent bennett a notice that he intended to levy upon her property to collect the tax debt he later put a lien on her property to secure the payment of both the income-tax and other tax debts that she owed bennett asked for a collection_due_process cdp hearing at the hearing bennett claimed that she had gotten right with the tax system promising that she was owed a refund on her taxes which she would apply to her taxes the commissioner set a deadline for bennett to provide copies of both her and returns along with proof of payment bennett complied but her return showed not only that she wasn’t putting in for a refund but that she actually owed more than dollar_figure as with her taxes she did not pay bennett also sent the irs a copy of a check for dollar_figure which she said was an estimated payment of her liability as well as an offer to compromise her and income-tax debts and the trust-fund-recovery penalties she still owed for four quarters between and this first offer was for dollar_figure which the commissioner promptly rejected as not in the government’s best interest it was also based on a list of income and expenses that the commissioner concluded were excessive or unverifiable bennett responded by submitting more documentation to support her position after review the commissioner sent a counteroffer for dollar_figure but then the commissioner suspended negotiations having discovered that bennett’s dollar_figure estimated_tax payment for never posted--it turned out that bennett had sent in only a copy of the check and not the check itself what had happened was that bennett’s mother who had seemed to be willing to help get taxes that employers withhold from their employees’ wages are known as trust_fund_taxes because they are deemed a special fund in trust for the united_states under sec_7501 436_us_238 the commissioner may collect unpaid employment_taxes from a responsible_person within the company ie someone who was required to pay over the tax the money that’s collected is called a trust-fund-recovery-penalty tax sec_6672 unless otherwise indicated all section references are to the internal_revenue_code her daughter out of tax trouble had changed her mind and now would help only if the commissioner would agree to a single lump- sum payment to discharge all her daughter’s tax_liability this was news to the commissioner he told bennett that she could try another offer-in-compromise but must prove that she had filed her return and fully paid any_tax due bennett accepted this suggestion and in late date filed her form_1040 and fully paid the amount due bennett also included proof of a dollar_figure estimated_tax payment for and she submitted a second compromise offer of dollar_figure following much computational give-and-take between the two parties the commissioner tendered a second counteroffer of dollar_figure bennett then won a variety of favorable concessions on various monthly living_expenses leading the commissioner to recalculate his offer a final time lowering it to dollar_figure the fluidity of these negotiations sprang from the commissioner’s finding that many of bennett’s expenses including transportation_expenses and tuition for her son were unverifiable or somehow improper bennett’s leased mercedes which was the largest part of her claimed dollar_figure monthly transportation expense for instance was in fact registered to and paid for by her mother bennett had agreed to reimburse her mother for the monthly payments by check but the commissioner discovered that bennett’s mother had never cashed any of them bennett’s claim for dollar_figure in monthly tuition costs for her son was likewise undermined when the commissioner discovered that her mother had paid most of those costs during late and early all of this haggling ultimately went nowhere bennett submitted another financial update in late date showing that her income had dropped to an average of dollar_figure in the last seven months while her monthly expenses averaged dollar_figure with bennett now dependent on family loans for living_expenses the commissioner recommended rejection of her offer_in_compromise and placement of her debt on currently not collectible status based on this determination the commissioner sent her a notice_of_determination stating that he would indefinitely suspend his collection activities for all years pending an improvement in bennett’s finances the commissioner’s notice_of_determination cited internal_revenue_manual irm part date which states that a rejection may also be based on a determination that acceptance of the offer is not in the ‘best interest of the government’ per policy statement p-5-100 the commissioner also cited language from the irm authorizing rejection when a taxpayer has an egregious history of noncompliance and a probable likelihood of noncompliance in the future he stated as well that rejection of the offer was also based on the time left on the collection statutes the taxpayer’s age earning capability over the next several years and the fact that her business has the ability to generate a large profit in the near future bennett timely filed an appeal of the commissioner’s rejection and his decision to place her debt in currently- not-collectible status she argues that because her offer of dollar_figure exceeds her dollar_figure collection potential it is in the government’s best interest according to the commissioner’s own policy statement and so the commissioner had no justification to reject it discussion tax debts are typically settled in one of three ways the commissioner may allow a taxpayer to pay his tax debt over time via an installment_agreement he may declare the debt currently not collectible and take no collection action until and unless the taxpayer’s finances improve or he may accept a taxpayer’s offer to compromise for less than the full debt owed irm pt date date and date the parties agree that the question in this case is whether the commissioner abused his discretion in rejecting bennett’s offer and instead classifying her tax debt as currently not collectible we therefore look to see if the commissioner’s decision was grounded on an error of law or rested on a clearly erroneous finding of fact or whether he applied the correct law to fact findings that weren’t clearly erroneous but ruled in an irrational manner indus investors v commissioner tcmemo_2007_93 citing 249_f3d_1121 9th cir see also 496_us_384 the commissioner is guided in his consideration of offers in compromise by regulations and policies aimed at balancing the values of treating taxpayers in similar situations similarly and considering the special facts and circumstances of each case sec_301_7122-1 proced admin regs states no offer to compromise may be rejected solely on the basis of the amount of the offer without evaluating that offer under the provisions of this section and the secretary’s policies and procedures regarding the compromise of cases these policies and procedures are laid out in the irm irm pt the regulations also instruct the determination whether to accept or reject an offer to compromise will be based upon consideration of all the facts and circumstances sec_301_7122-1 proced admin regs the commissioner accepts an offer_in_compromise on one of three bases doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301 b proced admin regs bennett put her offer in the doubt- as-to-collectibility pigeonhole and we look to the rules on those kinds of offers irm part states that offers in compromise are to be evaluated in terms of what is in the ‘best interest of the government’ per policy statement p-5-100 that policy in turn states the commissioner will accept offers when it is unlikely that the tax_liability can be collected in full and the amount offered reasonably reflects collection potential bennett believes that this language from policy statement p- date conclusively defines the government’s best interest and she argues that she meets both of policy statement p-5-100’s requirements first as the commissioner admits her full debt is not collectible second her offer of dollar_figure not only meets but greatly exceeds her collection potential of dollar_figure bennett believes these two facts mean her offer is in the government’s best interest--and that the commissioner’s refusal to accept it is an abuse_of_discretion policy statement p-5-100 is not a stand-alone statement however but only part of another section of the internal_revenue_manual irm part irm part states a doubt as to collectibility datc offer amount must equal or exceed a taxpayers sic reasonable collection potential rcp in order to be considered for acceptance emphasis added this language contrary to bennett’s contention doesn’t require that the commissioner accept an offer_in_compromise whenever the amount exceeds the collection potential rather it only establishes grounds for winning consideration even policy statement p-5-100 does not draw a bright line-- stating not that the irs will accept any offer exceeding reasonable collection potential but only that it will do so when the amount offered reasonably reflects collection potential it goes on to state that taxpayers are expected to provide reasonable documentation to verify their ability to pay and irm part lists as one example of an offer_in_compromise that the commissioner might reject as not in the best interest of the government an offer from a taxpayer who has an egregious history of past noncompliance and our analysis of his current finances reveals that it will be highly unlikely the taxpayer will be able to remain in compliance during the offer period the record here also shows that the commissioner based his determination in part on his finding that there was a possibility that bennett’s circumstances might change in the near future ie before the statute_of_limitations for collecting her taxes runs out because bennett had so delayed filing her returns we find no error in the commissioner’s conclusion that there were eight years or more remaining before the statute would run on most of the years in question we also find no clear error in the commissioner’s conclusion that bennett had several more years of earning capability the commissioner recognized that her business a public relations firm had not been enormously successful but we note that she had quite low overhead she ran it out of her home so we don’t find the commissioner to be clearly erroneous in deciding it had potential to be more successful in the future we thus find no abuse_of_discretion in the commissioner’s determination bennett argues however that our decision in oman v commissioner tcmemo_2006_231 supports her argument as a matter of law in oman we also confronted the interplay between irm part and policy statement p-5-100 oman with a debt of more than dollar_figure and irregular and often poor earnings since a personal financial catastrophe offered dollar_figure to compromise his tax debt the commissioner refused the offer as not being in the government’s best interest citing as his reasons oman’s past noncompliance and doubt as to oman’s likelihood of remaining compliant in the future as in bennett’s case the commissioner in oman cited irm part and its emphasis on past and future compliance as the definition of best interest oman riposted by citing policy statement p-5-100 and arguing that he met its two-part requirement the debt be currently not collectible and the offer be greater than the taxpayer’s current collection potential bennett claims that in oman the court analyzed policy statement p-5-100 and irm pt and concluded as applied in this case they appear to be inconsistent regarding the ‘best interest of the government ’ the same inconsistency holds true in the current case unfortunately this is the most favorable contention bennett can extract from oman oman in fact led only to a remand for a further hearing not a decision for the taxpayer it offered no firm conclusions resolving the possible conflict between irm part and policy statement p-5-100 furthermore a close reading of our conclusion shows that our main concern with the record to that point was the unclear reasoning for the best interest -based rejection oman tcmemo_2006_231 the commissioner on the other hand compares our facts to those of oman and points out a crucial difference unlike the absent record there this case boasts a full record that makes the commissioner’s reasoning quite clear because irm part and policy statement p-5-100 are both contained in the commissioner’s manual of policies and procedures they would seem to hold equal weight but both guidelines are in the end just that--language guiding the commissioner’s consideration of all the facts and circumstances as mandated by the regulation that is unquestionably binding sec_301_7122-1 proced admin regs that regulation does not compel him to accept any particular offer but to consider the facts and circumstances of the case before him that is what he did here the commissioner has diligently presented an exhaustive narrative to justify his conclusion that accepting bennett’s offer would be in neither his best interest nor hers given the commissioner’s adherence to statutory prescription we cannot say that his rejection represents an abuse_of_discretion decision will be entered for respondent
